Title: From Thomas Jefferson to Benjamin Waterhouse, 21 March 1803
From: Jefferson, Thomas
To: Waterhouse, Benjamin


          
            Monticello Mar. 21. 1803.
          
          Th: Jefferson returns his acknolegements to Doctr. Waterhouse for his letter of the lst. inst. & the book accompanying it, which he recieved & will have the pleasure of perusing here, where he is on a visit of a fortnight, engaged in the rural operations of the season. the small pox having got into a neighborhood about 30. miles from this, he was enabled yesterday, with some vaccine matter he brought from Washington, to inoculate a large deputation of persons from that neighborhood, and thus to communicate the blessing for which they are indebted to Dr. Waterhouse. he prays him to accept his friendly salutations & assurances of great respect.
        